                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-01215-SVW-MRW              JS-6                         Date       April 10, 2019

Title        Cheryl Calkins v. Southwest Airlines Co. et al




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            IN CHAMBERS ORDER GRANTING PLAINTIFF’S MOTION TO
                         REMAND [10]

I.      Introduction

        Plaintiff Cheryl Calkins originally filed this negligence action in state court on November 9,
2018. Dkt. 1-1. Defendant Southwest Airlines Co. was served with Plaintiff’s Complaint on November
28, 2018. Dkt. 10 at 3. Defendant did not remove the case on the basis of the allegations in the
Complaint. Id. at 4. Rather, on January 24, 2019, Defendant received Plaintiff’s Statement of Damages,
which claimed over $6,000,000 in damages, and then removed on the basis of diversity jurisdiction on
February 19, 2019. Id.; Dkt. 12 at 2. Plaintiff now moves to remand on the ground that the Complaint
gave Defendant notice of removability, and thus that Defendant’s removal was untimely. Dkt. 10 at 3.
The resolution of the motion turns on the question of when Defendant was put on notice that Plaintiff is
alleging damages in excess of $75,000.

II.     Legal Standard

         United States federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251, 256
(2013). Consequently, a “federal court is presumed to lack jurisdiction in a particular case unless the
contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir.
1989). Due to this presumption, federal courts must exercise “prudence and restraint” when considering
the propriety of removal. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 810 (1986). Thus, “[i]f a
district court determines at any time that less than a preponderance of the evidence supports the right of




                                                                                                 :
                                                           Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                    Page 1 of 5
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-01215-SVW-MRW                                             Date    April 10, 2019

Title        Cheryl Calkins v. Southwest Airlines Co. et al



removal, it must remand the action to the state court.” Hansen v. Grp. Health Coop., 902 F.3d 1051,
1057 (9th Cir. 2018). “The removing defendant bears the burden of overcoming the ‘strong presumption
against removal jurisdiction.’” Id. (quoting Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.
Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010)).

         If a plaintiff elects to file an action in state court, the defendant generally has the option of
removing the case from state court to federal court under the general removal statute as long as the
federal court has original subject-matter jurisdiction. 28 U.S.C. § 1441(a). There are, however,
procedures for proper removal. For example, the “notice of removal of a civil action or proceeding shall
be filed within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based.” 28
U.S.C. § 1446(b)(1). If “the case stated by the initial pleading is not removable, a notice of removal may
be filed within 30 days after receipt by the defendant . . . of a copy of an amended pleading . . . or other
paper from which it may first be ascertained that the case is one which is or has become removable.” 28
U.S.C. § 1446(b)(3). If a party moves to remand a case to state court on the ground of improper removal
procedure, it must do so within thirty days after the filing of the notice of removal. 28 U.S.C. § 1447(c).

III.    Relevant Facts

         Plaintiff alleges in the Complaint that she fell in Defendant’s airport terminal due to Defendant’s
failure to provide Plaintiff with a wheelchair escort. Dkt. 1-1, ¶ 1. Plaintiff claims to have been forced to
use an escalator, which appeared to be the only option to reach the higher level of the terminal. Id. ¶ 17.
While on the escalator, Plaintiff fell off her wheelchair and down the escalator, “causing severe and
extensive injuries.” Id. Plaintiff alleges she was “injured in her health, strength and activity, sustaining
injury to her body and brain, and shock and injury to her nervous systems, all of which have caused and
continue to cause Plaintiff great mental, physical and nervous pain and suffering. Plaintiff . . . believes . .
. that said injuries will result [in] permanent disability to her.” Id. ¶ 41. Plaintiff claims to have
“employ[ed] the services of physicians, surgeons and other medical personnel, and [that] Plaintiff was
compelled to and did incur incidental expenses relative to the care and treatment of said injuries.” Id. ¶
42. Plaintiff also alleges that “she will be compelled to seek further treatment in the future for care of
said injuries and to incur further reasonable bills,” that she “has sustained personal injuries, a portion of
which are permanent in nature,” and that these injuries “have impaired [her] ability to work and will




                                                                                                  :
                                                              Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 2 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-01215-SVW-MRW                                           Date    April 10, 2019

Title        Cheryl Calkins v. Southwest Airlines Co. et al



continue to do so in the future.” Id. ¶¶ 43-44.

IV.     Analysis

        For a complaint to trigger the 30-day removal period, the facts supporting removal must be
evident on the face of the complaint; in other words, notice of removability is determined by an
“examination of the four corners of the applicable pleadings, not through subjective knowledge or a duty
to make further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005); Roth v.
CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1125 (9th Cir. 2013) (holding that “even if a defendant
could have discovered grounds for removability through investigation, it does not lose the right to
remove because it did not conduct such an investigation”); Durham v. Lockheed Martin Corp., 445 F.3d
1247, 1251 (9th Cir. 2006) (holding that the court would not “charge defendants with notice of
removability until they’ve received a paper that gives them enough information to remove”); Ackerberg
v. Citicorp USA, Inc., 887 F. Supp. 2d 934, 938 (N.D. Cal. 2012) (holding that the “thirty day time
period for removal starts to run from defendant’s receipt of the initial pleading only when that pleading
affirmatively reveals on its face the facts necessary for federal court jurisdiction”) (quoting Harris, 425
F.3d at 690-91).

        However, as this Court and others have found, a complaint may put a defendant on notice of
removability without alleging damages of a specific dollar amount. See, e.g., Hammarlund v. C.R. Bard,
Inc., No. 2:15-cv-05506-SVW-JEM, 2015 WL 5826780, *1-2 (C.D. Cal. Oct. 2, 2015) (holding that the
defendant had notice of removability because the plaintiff alleged having suffered an umbilical hernia, a
small bowel obstruction, kidney damage, loss of income and earning potential, and a permanent scar);
see also Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (finding amount in
controversy satisfied in slip-and-fall case where the plaintiff alleged injuries to her wrist, knee, and
upper and lower back, as well as loss of wages and earning capacity and permanent disability and
disfigurement); Campbell v. Bridgestone/Firestone, Inc., No. CIVF051499FVSDLB, 2006 WL 707291,
*2-3 (E.D. Cal. Mar. 17, 2006) (finding an amount in controversy exceeding $75,000 facially apparent
where following a car accident, the plaintiff allegedly suffered head trauma, a broken arm, a broken
wrist, a deep leg laceration, loss of earning capacity, and hospital and medical expenses); Roe v.
Michelin N. Am., Inc., 613 F.3d 1058, 1065 (11th Cir. 2010) (holding that a complaint alleging wrongful
death put the defendant on notice of an amount in controversy exceeding $75,000). Furthermore, a




                                                                                               :
                                                            Initials of Preparer
                                                                                    PMC

                                           CIVIL MINUTES - GENERAL                                 Page 3 of 5
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:19-cv-01215-SVW-MRW                                             Date    April 10, 2019

Title        Cheryl Calkins v. Southwest Airlines Co. et al



“defendant should not be able to ignore pleadings or other documents from which removability may be
ascertained and seek removal only when it becomes strategically advantageous for it to do so.” Roth,
720 F.3d at 1125.

        Plaintiff asserts in her motion that “Defendant was clearly on notice that . . . the damages
claimed exceed . . . $75,000 when it was served with the Complaint on November 28, 2018.” Dkt. 10 at
1. Plaintiff also contends that Defendant should have known the amount in controversy would exceed
$75,000 upon receiving the Complaint because it “had access to video surveillance of the incident,” and
because of the “experience, intelligence and common sense of [Defendant] and its experienced risk
management team.” Dkt. 14 at 2, 6.

        Defendant rebuts this argument by asserting that the Complaint is too general as it “included
various adjectives joined to [Plaintiff’s] vague bodily injury claims that . . . did not put Defendant on
notice of the specific injuries” and that it “did not specify what body part [Plaintiff] was referring to or
what her exact injury was.” Dkt. 12 at 3. Defendant further argues that the cases (discussed above)
where the amount in controversy was found to exceed $75,000 despite no specific amount alleged in the
complaint are factually distinguishable from the Complaint here because those “cases involve[d]
damages allegations that [went] beyond the vague bodily injury allegations made by Plaintiff in her
Complaint.” Id. at 6.

        As noted above, resolution of this motion depends on when Defendant was put on notice of the
case’s removability. If the Complaint put Defendant on notice of the case’s removability, the motion
must be granted; if not, then Defendant properly removed after receiving the Statement of Damages and
the motion must be denied.

        The Complaint contains numerous allegations regarding the extent of Plaintiff’s injuries, which,
considered together, suggest that she suffered serious and long-term injuries. For example, Plaintiff
claims to have suffered severe and extensive injuries resulting from a fall down an escalator. Plaintiff
also alleges that she suffered brain injury and injury to her nervous system, leading to permanent
disability. Plaintiff also alleges that she received treatment from physicians, including surgeons, and that
she will be required to seek further treatment in the future. Lastly, Plaintiff alleges that her injuries have
impaired her ability to work and will continue to do so in the future.




                                                                                                  :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 4 of 5
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.     2:19-cv-01215-SVW-MRW                                                Date     April 10, 2019

 Title        Cheryl Calkins v. Southwest Airlines Co. et al



        It may be true that some cases in which a court has held the amount in controversy to be facially
apparent from the complaint involved somewhat more specific allegations of injuries, such as wrongful
death, loss of potential earnings, and punitive damages. See Gebbia, 233 F.3d at 883; Campbell, 2006
WL 707291, at *3; Hammarlund, 2015 WL 5826780, at *2; Michelin, 613 F.3d at 1065. However, this
does not mean that the allegations in the instant case are inadequate. To the contrary, the allegations in
the Complaint suggest, based on an objective inquiry, that Plaintiff’s damages likely exceed $75,000. In
other words, the Complaint put Defendant on notice of the case’s removability. 1

V.       Conclusion

       For the reasons discussed above, the Complaint contains sufficient factual material to have put
Defendant on notice that the amount in controversy exceeds $75,000. Thus, Defendant’s removal was
untimely and the Court GRANTS Plaintiff’s motion to remand.

         IT IS SO ORDERED.




1
         In any event, Defendant’s position is not so clearly correct that it can overcome the strong presumption
against removal jurisdiction.




                                                                                                       :
                                                                 Initials of Preparer
                                                                                          PMC

                                             CIVIL MINUTES - GENERAL                                       Page 5 of 5
